                                                                       Case 3:17-cv-00700-LRH-CBC Document 31 Filed 05/29/19 Page 1 of 2




                                                             1   MELANIE D. MORGAN ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for plaintiffs Nationstar Mortgage LLC
                                                                 and Federal Home Loan Mortgage Corporation
                                                             8
                                                                                                 UNITED STATES DISTRICT COURT
                                                             9
                                                                                                         DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   NATIONSTAR MORTGAGE                    LLC; AND       Case No.: 3:17-cv-0700-LRH-CBC
                                                                 FEDERAL HOME LOAN                      MORTGAGE
                      LAS VEGAS, NEVADA 89134




                                                            12   CORPORATION
AKERMAN LLP




                                                                                                                       ORDERSTATUS
                                                                                                                       JOINT  REGARDING
                                                                                                                                    REPORT
                                                            13                                  Plaintiffs,            JOINT STATUS REPORT
                                                            14   vs.
                                                            15   MEADOWS            CONDOMINIUMS
                                                                 HOMEOWNERS ASSOCIATION,
                                                            16
                                                                                                 Defendant.
                                                            17

                                                            18                PLEASE TAKE NOTICE that Plaintiffs Nationstar Mortgage LLC (Nationstar) and Federal
                                                            19   Home Loan Mortgage Corporation (Freddie Mac, collectively Plaintiffs) and Defendant Meadows
                                                            20   Condominiums Homeowners Association (HOA) submit this status report pursuant to the court's May
                                                            21   16, 2019 minute order (ECF No. 30).
                                                            22   ...
                                                            23   ...
                                                            24   ...
                                                            25   ...
                                                            26   ...
                                                            27

                                                            28
                                                                                                                 1
                                                                 49025928;1
                                                                     Case 3:17-cv-00700-LRH-CBC Document 31 Filed 05/29/19 Page 2 of 2




                                                             1                The parties are still working out the details of their July 2018 settlement. The parties' dispute

                                                             2   has narrowed to a single provision, which both parties have revised numerous times in an attempt to

                                                             3   reach agreement. The parties still remain confident they will be able to finalize the settlement

                                                             4   agreement without court intervention. The settlement provision the parties remain hung up on relates

                                                             5   to warranties related to any other liens. In an effort to resolve this dispute, the HOA ordered a title

                                                             6   report. Plaintiffs thereafter had some further settlement language revisions. The settlement agreement

                                                             7   appears to be approved by counsel but waiting final client approval. With that, the parties request

                                                             8   permission to file another status report within 30 days, if dismissal papers have not yet been filed.
                                                             9                DATED May 29th, 2019.

                                                            10
                                                                  AKERMAN LLP                                              MURCHISON & CUMMING, LLP
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  /s/ Donna M. Wittig                .                     /s/ Tyler N. Ure              .
                      LAS VEGAS, NEVADA 89134




                                                            12    MELANIE D. MORGAN, ESQ.                                  MICHAEL J. NUNEZ, ESQ.
AKERMAN LLP




                                                                  Nevada Bar No. 8215                                      Nevada Bar No. 10703
                                                            13    DONNA M. WITTIG, ESQ.                                    TYLER N. URE, ESQ.
                                                                  Nevada Bar No. 11015                                     Nevada Bar No. 11730
                                                            14    1635 Village Center Circle, Suite 200                    350 S. Rampart Blvd., Suite 320
                                                                  Las Vegas, Nevada 89134                                  Las Vegas, Nevada 89145
                                                            15
                                                                  Attorneys for plaintiffs Nationstar Mortgage             Attorneys for defendant Meadows
                                                            16    LLC and Federal Home Loan Mortgage                       Condominiums Homeowners Association
                                                                  Corporation
                                                            17

                                                            18

                                                            19                                                  ORDER
                                                            20            The parties shall file another report with the court within 30 days of the entry of this order if

                                                            21    dismissal papers have not been filed before that date.
                                                            22            IT IS SO ORDERED.
                                                            23            DATED this 30th day of May, 2019.
                                                            24                                                                _________________________________
                                                            25                                                                LARRY R. HICKS
                                                                                                                              UNITED STATES DISTRICT JUDGE
                                                            26

                                                            27

                                                            28
                                                                                                                       2
                                                                 49025928;1
